IN THE SUPREME COURT OF PENNSYLVANIA
                          WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,      : No. 80 WAL 2020
                                   :
                Respondent         :
                                   : Petition for Allowance of Appeal
                                   : from the Order of the Superior Court
          v.                       :
                                   :
                                   :
DELBERT RAY WILLIAMS,              :
                                   :
                Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,      : No. 81 WAL 2020
                                   :
                Respondent         :
                                   : Petition for Allowance of Appeal
                                   : from the Order of the Superior Court
          v.                       :
                                   :
                                   :
DELBERT RAY WILLIAMS,              :
                                   :
                Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,      : No. 82 WAL 2020
                                   :
                Respondent         :
                                   : Petition for Allowance of Appeal
                                   : from the Order of the Superior Court
          v.                       :
                                   :
                                   :
DELBERT RAY WILLIAMS,              :
                                   :
                Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,      : No. 83 WAL 2020
                                   :
                Respondent         :
                                   : Petition for Allowance of Appeal
                                   : from the Order of the Superior Court
          v.                       :
                                           :
                                           :
DELBERT RAY WILLIAMS,                      :
                                           :
                   Petitioner              :


                                    ORDER



PER CURIAM

     AND NOW, this 17th day of May, 2022, the Petition for Allowance of Appeal is

DENIED.




          [80 WAL 2020, 81 WAL 2020, 82 WAL 2020 and 83 WAL 2020] - 2